           Case 5:20-cv-03234-JWL Document 10 Filed 01/25/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


MAYKEL TRUJILLO ARAYA,

                 Petitioner,

                 v.                                                    CASE NO. 20-3234-JWL

ROBERT GUADIAN, et al.,

                 Respondents.


                                    MEMORANDUM AND ORDER

        This matter is a petition for writ of habeas corpus filed under 28 U.S.C. § 2241.

Petitioner is detained at the Chase County Jail in Cottonwood Falls, Kansas, under an order of

removal to Cuba entered by the immigration court in Eloy, Arizona. The Court entered a

Memorandum and Order on December 22, 2020 (Doc. 7), finding that there was a significant

likelihood of removal in the reasonably foreseeable future, but directing the parties to file status

reports with the Court by January 21, 2021. The parties have now filed status reports. (Docs. 8,

9.)

        Petitioner’s Status Report (Doc. 8) sets forth arguments as to why removal is now even

less likely in the reasonably foreseeable future. Petitioner asserts that: flights to Cuba have

recently been reduced due to the resurgence of the COVID-19 pandemic; a January 20, 2021

Memorandum by the Acting Secretary of DHS placed a 100-day moratorium on removals; and

the United States once again designated Cuba as a State Sponsor of Terrorism.1




1
  See https://www.state.gov/state-sponsors-of-terrorism/ (last visited Jan. 22, 2021) (listing a designation date of
January 12, 2021 for Cuba).
                                                         1
           Case 5:20-cv-03234-JWL Document 10 Filed 01/25/21 Page 2 of 3




        Respondents’ Status Report (Doc. 9) states that there was a removal flight to Cuba on

December 29, 2020, but all the seats had been filled; and that ERO was notified that IOD was

awaiting approval from the Cuban government to schedule additional removal charter flights.

        According to Cuba’s official publication, as well as other media sources, flights to Cuba

from the United States were temporarily reduced effective January 1, 2021, although the

specifics as to the number of flights or how the reduction will be implemented remain unclear.2

Although Respondents point to the December 29, 2020 flight to Cuba, that flight took place prior

to the recent reduction in flights, prior to the January 20, 2021 Memorandum, and prior to the

January 12, 2021 designation of Cuba as a State Sponsor of Terrorism.

        The effect of the implementation of the January 20, 2021 Memorandum is also unclear.

The Memorandum provides that:

                 No later than February 1, 2021, the Acting Director of ICE shall
                 issue written instructions with additional operational guidance on
                 the further implementation of this removal pause. The guidance
                 shall include a process for individualized review and consideration
                 of the appropriate disposition for individuals who have been
                 ordered removed for 90 days or more, to the extent necessary to
                 implement this pause. The process shall provide for assessments of
                 alternatives to removal including, but not limited to, staying or
                 reopening cases, alternative forms of detention, custodial
                 detention, whether to grant temporary deferred action, or other
                 appropriate action.

U.S. Department of Homeland Security Memorandum, Review of and Interim Revision to Civil

Immigration Enforcement and Removal Policies and Priorities, January 20, 2021, p. 4. 3 The

Court is also aware that the Memorandum provides that “[t]hese guidelines and priorities are not

2
 See http://www.granma.cu/cuba-covid-19/2020-12-28/cuba-suma-nuevas-medidas-para-la-llegada-de-viajeros-del-
exterior     (last    visited      January     21,        2021);       https://www.miamiherald.com/news/nation-
world/world/americas/cuba/article248176150.html (last visited January 22, 2021).
3
 https://www.dhs.gov/sites/default/files/publications/21_0120_enforcement-memo_signed.pdf (last visited Jan. 22,
2021).
                                                       2
          Case 5:20-cv-03234-JWL Document 10 Filed 01/25/21 Page 3 of 3




intended to, do not, and may not be relied upon to create any right or benefit, substantive or

procedural, enforceable at law by any party in any administrative, civil, or criminal matter.” Id.

       The Court has reviewed the record and the parties’ status reports, and finds that it does

not appear that there is a significant likelihood of Petitioner’s removal in the reasonably

foreseeable future. However, the Court will grant the parties an opportunity to file additional

status reports after the instructions and guidance on implementation of the removal pause have

been submitted by the Acting Director of ICE. Absent any substantial progress toward removal,

the Court is inclined to grant the petition. Petitioner’s release would be subject to supervision in

accordance with 8 U.S.C. § 1231(a)(3), and any other terms and conditions requested by

Respondents that the Court deems appropriate. Any such requests by Respondents shall be

included in the status report.

       IT IS THEREFORE BY THE COURT ORDERED that the parties shall file status

reports by February 8, 2021.

       IT IS FURTHER ORDERED that pursuant to Fed. R. Civ. P. 25(d), the Clerk is

directed to substitute Robert M. Wilkinson as the current Acting Attorney General, and to

substitute David Pekoske as the current Acting Secretary of DHS.

       IT IS SO ORDERED.

       Dated January 25, 2021, in Kansas City, Kansas.



                                              s/ John W. Lungstrum
                                              JOHN W. LUNGSTRUM
                                              UNITED STATES DISTRICT JUDGE




                                                 3
